Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, filed 08/15/2022 have been fully considered and are persuasive. 

4. 	Claims 1-20 are pending and Claims 18-20. 

5.	Applicant's remarks and amendments submitted on 08/15/2022 for application number 16/708,188 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. 
Allowable Subject Matter
6.	Claims 1-20 are allowed. 
7.	The following is an examiner’s statements of reasons for allowance:
8. 	 The following references disclose the general subject matter recited in independent claims 1, 9 and 17. 

 A.	Androulaki et al. (US 2016/0267291 A1) provide deduplication and compression on data performed downstream from where the data is encrypted. Confidentiality of data is maintained, and the ability of storage systems to perform data reduction functions is supported. Encrypted data to be written to a storage system is separated into one or more data chunks. For a data chunk, a master encryption key for an owning entity associated with the data chunk is retrieved. The data chunk is decrypted into plaintext, and the plaintext is transformed by performing one or more advanced data functions. A private key is created and used to encrypt the transformed plaintext, which is stored as a first encryption unit. A wrapped key is created by encrypting the private key with the master key, and is stored as metadata for the encryption unit to limit data access to the owning entity.

B.	 Bishop et al. (US 2020/0184086 A1) provides redundancy of the encrypted data storage and implicit redundancy of the master key storage through the many shards protects against data loss without compromising security. The encrypted data storage is fully compromised without revealing anything about the underlying data other than the size, since the master key is never stored with the data. The method increases the robustness of the storage system against unauthorized access.

C.	Miller et al. (US Pub. No. US 2015/0127946 A1) provide the system provides a secret sharing scheme to protect the storage array by preventing data from being compromised if a small number of storage devices are lost or stolen, so that unauthorized data access can be prevented if the entire storage array is lost, thus ensuring that the stored data cannot be read or compromised by unauthorized users, and hence protecting data on the storage devices.

D.	(US Pub. No. US 2008/0165249 A1) provide systems and methods in which a camera storing discrete segments of imaged data comprising, using a sensor in the camera to capture image data; using multiple portions of a memory as a loop in which to record the segments in approximately real time; and protecting the multiple portions from being overwritten by subsequent recording in the loop.

Reasons for Allowance 
9.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… generating independent keys, each independent key corresponding to a respective portion of segmented data; encrypting each portion[[s]] of segmented data with a respective independent key; generating a master key; encrypting the independent keys with the master key; storing each portion of the segmented data adjacent to the corresponding encrypted independent key in a data and key storage device; segmenting the master key, thereby creating multiple master key segments; and storing the multiple master key segments in respective ones of the multiple storage devices in the disparate locations separate from the data”, as recited in claim 1, “… generating independent keys to, each independent key corresponding to respective portion of segmented data; encrypting each portion of the segmented data with a respective independent key; encrypting the independent keys using a master key; storing each portion of the segmented data adjacent to the corresponding encrypted independent key in a data and key storage area; segmenting the master key creating multiple master key segments; and storing the multiple master key segments in respective ones of the multiple storage devices in the disparate locations separate from the data”, as recited in claim 9 and “… generating independent keys each independent key corresponding to a respective portion[[s]] of segmented data; encrypting each portion of segmented data with a respective independent key; generating a master key; encrypting the independent keys with the master key; storing each portion of the segmented data adjacent to the corresponding encrypted independent key in a data and key storage device; segmenting the master key, thereby creating multiple master key segments; and storing the multiple master key segments in respective ones of the multiple storage devices in the disparate locations separate from the data”, as recited in claim 17.

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,9 and 17. For this reason, the specific claim limitations recited in independent claims 2-8,10-16 and 18-20 taken as whole are found to be novel and allowable.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
August 24, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434